DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
Line 5 recites “assembly for PURPOSE includes”.
The abstract contains two paragraphs, the second one beginning on line 11. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht (U.S. 9,163,777) in view of Walton (5,329,879).
Regarding claim 1, Knecht discloses a litter box lift assembly being configured to elevate a litter box so a user does not have to bend over to empty the litter box, said assembly comprising: 

a lifting unit 104, said lifting unit being actuatable between a lifted position and a lowered position (Column 1, lines 48-50); 
and a panel 110 being coupled to said lifting unit (Column 1, lines 55-57), said litter box 120 being positionable on said panel 110 such that said litter box is lifted or lowered by said lifting unit thereby facilitating a user to pick up said litter box without bending over (Column 1, lines 55-57).
Knecht fails to disclose a ramp being positionable on a support surface thereby facilitating a feline to walk up said ramp; and the lifting unit being positioned in said ramp. 
Walton teaches, in the analogous art of litter boxes, a ramp 82 (Figure 1) being positionable on a support surface thereby facilitating a feline to walk up said ramp (Column 5, lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter box lift assembly as disclosed by Knecht and add the ramp as taught by Walton to the base 102 (Figure 1) (therefore making 102 of Knecht and 82 of Walton the ramp) making the lifting unit positioned in the ramp, in order to make it easier for cats to get into the litter box.
Regarding claim 2, Knecht and Walton teach the assembly according to claim 1 as stated above. Knecht and Walton disclose wherein said ramp (82 Figure 1, Walton; 102 Figure 1, Knecht) has a top wall (top of 82 and 102), a bottom wall (Bottom of 82, Walton; and Bottom of 102, Knecht), a first end 82 (Figure 1, Walton)  and a second end 102 (Figure 1, Knecht), said top wall having a sloped portion 82 and an opening (See Knecht Annotated Figure 1 below; Reference O) extending into an interior of said ramp, said sloped portion angling upwardly from said first end toward said opening, said opening extending between said second end and said sloped portion.  

    PNG
    media_image1.png
    411
    413
    media_image1.png
    Greyscale

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht (U.S. 9,163,777) and Walton (U.S. 5,329,879) as applied to claim 2 above, and further in view of Mora (U.S. 10,918,079).
Regarding claim 3, Knecht and Walton teach the assembly according to claim 2, as stated above wherein said lifting unit is positioned in said ramp, said lifting unit being positioned beneath said opening in said top wall of said ramp, said lifting unit being extended upwardly through said opening in said top wall of said ramp, said lifting unit being positionable in a collapsed position having said top end of lifting unit being positioned beneath a threshold of said opening.
Knecht and Walton fail to teach that the lift is a scissor lift. Mora teaches in the analogous art of pet apparatus lift assemblies, a lifting unit 100 (Figure 2) comprising a scissor lift 130 (Figure 2).
Knecht in view of Walton discloses the claimed invention except for the lift specifically being a scissor lift. Mora teaches a scissor lift within the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lifting unit as disclosed by Knecht in view of Walton with the lifting unit comprising a scissor lift as taught by Mora, since the equivalence of a pump lift (Knecht) and a scissor lift (Mora) for their use in the lifting of objects is well known in the art and the selection of any known equivalents to provide for the lifting of the litter box would be within the level of ordinary skill in the art.
Regarding claim 4, Knecht, Walton, and Mora teach the assembly according to claim 3 as stated above. Mora discloses said lifting unit including an actuator 186 (Figure 2) being coupled to said scissor lift, said actuator being turned on in a first condition (Column 8, lines 29-35) having said actuator urging said scissor lift into said extended position, said actuator being turned on into a second condition (Column 8, lines 29-35) having said actuator urging said scissor lift into said collapsed position (first direction of the rotation is first condition and second director of the rotation is the second condition).
Regarding claim 5, Knecht, Walton, and Mora teach the assembly according to claim 4 as stated above. Mora discloses said lifting unit including a foot switch (Column 8, lines 29-35) being remotely positioned with respect to said ramp wherein said foot switch is configured to be stepped on by a user, said foot switch being positionable in a first position 196 (Figure 1, one button pressed), a second position 196 (Figure 1, other button pressed) or a third position (No buttons pressed), said foot switch being biased into said third position.
Regarding claim 6, Knecht, Walton, and Mora teach the assembly according to claim 5 as stated above. Mora discloses wherein said lifting unit includes a conductor (wires, Column 8, lines 53-55) being electrically coupled between said foot switch and said actuator such that said foot switch is in electrical communication with said actuator, said actuator being turned on into said first condition (Lift going up) when said foot switch is positioned in said first position (first button pressed), said actuator being turned on into said second condition (Lift going down) when said foot switch is positioned in said second position (second button pressed), said actuator being turned off when said foot switch is in said third position (no button pressed; Column 8, lines 37-43).
Regarding claim 8, Knecht, Walton, and Mora teach the assembly according to claim 3 as stated above. Knecht further discloses wherein said panel 110 has a bottom surface (See Annotated Figure 1 below; Reference B) and a top surface (Annotated Figure 1; Reference T), said bottom surface being coupled to said top end of said scissor lift (Column 2, lines 35-38), said litter box being positionable on said top surface (Column 2, lines 54-56), said panel having a lip 112 extending upwardly from said top surface, said lip being coextensive with a perimeter edge (Annotated Figure 1; Reference P) of said panel to inhibit said litter box from sliding off of said panel (Column 2, lines 54-55).

    PNG
    media_image1.png
    411
    413
    media_image1.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knecht (U.S. 9,163,777) in view of Walton (U.S. 5,329,879) and Mora (U.S. 10,918,079) as applied to claim 6 above, and further in view of Valdespee et al. (U.S. 10,064,383).
Regarding claim 7, Knecht, Walton, and Mora teach the assembly according to claim 6 as stated above. Mora discloses wherein said lifting unit includes a power supply 200 (Figure 9) being coupled to said ramp (Power supply is included in lift control mechanism 106 which is connected to the bottom of the scissor lift making it coupled to the inside of the ramp), said power supply being electrically coupled to said actuator 186 (Figure 9; Column 8, lines 40-43).
Knecht discloses the lifting unit that could be battery powered (Column 2, lines 42-44), and Mora discloses a power supply 200, but neither explicitly disclose a power supply comprising at least one battery.
Valdespee et al. teaches, in the analogous art of litter box lift assemblies, a power supply 210 (Figure 2A), that includes a battery 210 (Column 5, lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lift assembly as disclosed by Knecht and add the at least one battery as taught by Valdespee et al. in order to power the lift without  needing to be plugged in. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knecht (U.S. 9,163,777) in view of Walton (U.S. 5,329,879), Mora (U.S. 10,918,079), and Valdespee et al. (U.S. 10,064,383).
Regarding claim 9, Knecht discloses a litter box lift assembly being configured to elevate a litter box so a user does not have to bend over to empty the litter box, said assembly comprising: 
a litter box 120 (Figure 1) for containing kitty litter; 
a lifting unit 104, said lifting unit being actuatable between a lifted position and a lowered position (Column 1, lines 48-50), said lifting unit comprising an actuator (Column 2, lines 41-42);
 a foot switch 106 configured to be stepped on by a user; and
a panel 110 being coupled to said lifting unit, said litter box 120 being positionable on said panel 110 such that said litter box is lifted or lowered by said lifting unit thereby facilitating a user to lift said litter box without bending over (Column 1, lines 55-57), said panel having a bottom surface (Annotated Figure 1; Reference B) and a top surface (Annotated Figure 1; Reference T), said bottom surface being coupled to said top end of said lifting unit (Column 2, lines 35-38), said litter box being positionable on said top surface (Column 2, lines 54-56), said panel having a lip 112 extending upwardly from said top surface, said lip being coextensive with a perimeter edge (Annotated Figure 1; Reference P) of said panel to inhibit said litter box from sliding off of said panel (Column 2, lines 54-55).
Knecht fails to disclose, a ramp being positionable on a support surface thereby facilitating a feline to walk up said ramp, said ramp having a top wall, a bottom wall, a first end and a second end, said top wall having a sloped portion and an opening extending into an interior of said ramp, said sloped portion angling upwardly from said first end toward said opening, said opening extending between said second end and said sloped portion, said lifting unit being positioned in said ramp;
a scissor lift being positioned in said ramp, said scissor lift being positioned beneath said opening in said top wall of said ramp, said scissor lift being positionable in an extended position having a top end of said scissor lift being extended upwardly through said opening in said top wall of said ramp, said scissor lift being positionable in a collapsed position having said top end of said scissor lift being positioned beneath a threshold of said opening; 
said actuator being coupled to said scissor lift , said actuator being turned on in a first condition having said actuator urging said scissor lift into said extended position, said actuator being turned on into a second condition having said actuator urging said scissor lift into said collapsed position;
said foot switch being remotely positioned with respect to said ramp said foot switch being positionable in a first position, a second position or a third position, said foot switch being biased into said third position; 
 9a conductor being electrically coupled between said foot switch and said actuator such that said foot switch is in electrical communication with said actuator, said actuator being turned on into said first condition when said foot switch is positioned in said first position, said actuator being turned on into said second condition when said foot switch is positioned in said second position, said actuator being turned off when said foot switch is in said third position; and a power supply being coupled to said ramp, said power supply being electrically coupled to said actuator, said power supply comprising at least one battery;
and said bottom surface being coupled to said top end of said scissor lift.
Walton teaches, in the analogous art of litter boxes, a ramp 82 (Figure 1) being positionable on a support surface thereby facilitating a feline to walk up said ramp (Column 5, lines 27-29), said ramp (82 Figure 1, Walton; 102 Figure 1, Knecht) has a top wall (top of 82 and 102), a bottom wall (Bottom of 82, Walton; and Bottom of 102, Knecht), a first end 82 (Figure 1, Walton)  and a second end 102 (Figure 1, Knecht), said top wall having a sloped portion 82 and an opening (See Knecht Annotated Figure 1 below; Reference O) extending into an interior of said ramp, said sloped portion angling upwardly from said first end toward said opening, said opening extending between said second end and said sloped portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter box lift assembly as disclosed by Knecht and add the ramp as taught by Walton to the base 102 (Figure 1) (therefore making 102 of Knecht and 82 of Walton the ramp) making the lifting unit positioned in the ramp, said lifting unit being positioned beneath said opening in said top wall of said ramp, said lifting unit being extended upwardly through said opening in said top wall of said ramp, said lifting unit being positionable in a collapsed position having said top end of lifting unit being positioned beneath a threshold of said opening, in order to make it easier for cats to get into the litter box.
Mora teaches in the analogous art of pet apparatus lift assemblies, a lifting unit 100 (Figure 2) comprising:
 a scissor lift 130 (Figure 2), ;
an actuator 186 (Figure 2) being coupled to said scissor lift, said actuator being turned on in a first condition (Column 8, lines 29-35) having said actuator urging said scissor lift into said extended position, said actuator being turned on into a second condition (Column 8, lines 29-35) having said actuator urging said scissor lift into said collapsed position (first direction of the rotation is first condition and second director of the rotation is the second condition);
a foot switch (Column 8, lines 29-35) being remotely positioned with respect to said ramp wherein said foot switch is configured to be stepped on by a user, said foot switch being positionable in a first position 196 (Figure 1, one button pressed), a second position 196 (Figure 1, other button pressed) or a third position (No buttons pressed), said foot switch being biased into said third position; 
a conductor (wires, Column 8, lines 53-55) being electrically coupled between said foot switch and said actuator such that said foot switch is in electrical communication with said actuator, said actuator being turned on into said first condition (Lift going up) when said foot switch is positioned in said first position (first button pressed), said actuator being turned on into said second condition (Lift going down) when said foot switch is positioned in said second position (second button pressed), said actuator being turned off when said foot switch is in said third position (no button pressed; Column 8, lines 37-43); and
a power supply 200 (Figure 9) being coupled to said ramp (Power supply is included in lift control mechanism 106 which is connected to the bottom of the scissor lift making it coupled to the inside of the ramp), said power supply being electrically coupled to said actuator 186 (Figure 9; Column 8, lines 40-43), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the lifting unit as disclosed by Knecht with the lifting unit comprising a scissor lift as taught by Mora, since the equivalence of a pump lift (Knecht) and a scissor lift (Mora) for their use in the lifting of objects is well known in the art and the selection of any known equivalents to provide for lifting of the litter box would be within the level of ordinary skill in the art.
Valdespee et al. teaches, in the analogous art of litter box lift assemblies, a power supply 210 (Figure 2A), that includes a battery 210 (Column 5, lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lift assembly as disclosed by Knecht and add the at least one battery as taught by Valdespee et al. in order to power the lift without  needing to be plugged in. 

    PNG
    media_image1.png
    411
    413
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642